       Case 4:20-cv-00117-RH-MAF Document 9 Filed 06/02/20 Page 1 of 1
                                                                       Page 1 of 1


         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION


FREDDY WILSON,

             Plaintiff,

v.                                           CASE NO. 4:20cv117-RH-MAF

CONSUMER FINANCIAL
PROTECTION BUREAU,
and ALLY FINANCIAL,

             Defendants.

_____________________________________/


                            ORDER OF DISMISSAL


      This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 8. No objections have been filed. Upon consideration,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as the court’s

opinion. The clerk must enter judgment stating, “This case is dismissed without

prejudice.” The clerk must close the file.

      SO ORDERED on June 2, 2020.

                                       s/Robert L. Hinkle
                                       United States District Judge

Case No. 4:20cv117-RH-MAF
